DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ronald Ventola on 5/6/22.
The application has been amended as follows: 
In Claim 21, page 1 of the claims, lines 13-14, after the phrase “Helmholtz resonator”, insert a comma; in line 19, after the number “4.20” insert a closing parenthesis; also in line 19, after the phrase “volume is provided”, delete the period and replace it with a comma; in line 20, after the phrase “pipe insert body”, delete the period and replace it with a comma; and in line 22, after the number “4.6”, delete the period and replace it with a comma.
In Claim 40, page 6 of the claims, line 5, after the phrase “Helmholtz resonator”, insert a comma; in line 11, after the number “4.20” insert a closing parenthesis; also in line 11, after the phrase “volume is provided”, delete the period and replace it with a comma; in line 13, after the phrase “pipe insert body”, delete the period and replace it with a comma; and in line 15, after the number “4.6”, delete the period and replace it with a comma.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner's statement of reasons for allowance: 
The Prior Art of record fail to teach, or suggest any obvious combination of the limitations discussed in the previous Office Action, and further comprising the limitations of (With respect to claims 21 and 40) wherein the acoustic passage (i) extends at least portion-wise spaced from the pipe jacket forming an intermediate space between the passage and the pipe, and/or 2(ii) extends in the direction of the silencer longitudinal axis over a plurality of damping chambers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837